Citation Nr: 0505796	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  99-25 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from December 1971 to May 
1973.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 2001, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, for additional development.  
Subsequent to attempts by the RO to complete the requested 
actions, the case was returned to the RO for further action.  

Upon return of the case from the RO, it was determined that 
the Board's jurisdiction over the issues presented was 
questionable.  As that question had not been fully developed 
by the RO, the Board advised the veteran in a December 2004 
letter of the need to address the timeliness question in 
order to ensure its jurisdictional authority to review the 
case.  Referenced therein were the legal requirements for the 
filing of a timely appeal.  In addition, the veteran was 
informed of his right to respond and also of his right to 
request a hearing on the matter within 60 days of the date of 
the letter of December 14, 2004.  No response was received by 
the Board, and, as such, review is herein undertaken of the 
timeliness of appeal issue.  

To the extent that the record reflects an intent to reopen 
the veteran's previously denied claims for service connection 
for hearing loss of the right and left ears, such matters are 
referred to the RO for initial development and adjudication.  


FINDINGS OF FACT

1.  By its rating decision of May 1998, the RO denied the 
veteran's claims of entitlement to service connection for 
hearing loss of the right and left ears; notice, dated May 
22, 1998, was furnished to the veteran as to the RO's May 
1998 action, following which he submitted a notice of 
disagreement on May 17, 1999.  

2.  On June 2, 1999, the RO furnished the veteran a statement 
of the case addressing these claims.  

3.  The veteran failed to timely perfect his appeal of the 
May 1998 denial by the filing of a substantive appeal within 
the time limits prescribed by law.  


CONCLUSION OF LAW

As a timely substantive appeal of the May 1998 rating 
decision, denying entitlement to service connection for 
hearing loss of the right and left ears, was not filed, the 
Board is without jurisdiction to review the merits of such 
claims.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.200, 20.202, 20.300, 20.302, 20.303, 20.305, 
20.1103 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  The VCAA significantly added to the statutory 
law concerning VA's duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to 
its duty to assist a claimant and including an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a) (2004), and the applicable 
law and regulations have been the subject of holding of 
various Federal courts.  

In this case, however, the question presented is, by 
definition, a legal one, as it is governed not by the facts 
presented but by the controlling laws and regulations.  
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  The facts 
surrounding the issue of the timeliness of the veteran's 
substantive appeal are undisputed.  Because the governing 
legal authority, and not the evidence, is dispositive of this 
matter, the VCAA and its implementing regulations are not 
applicable to the timeliness question.  See Mason v. 
Principi, 16 Vet.App. 129, 132 (2002).

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. § 20.200.  A substantive 
appeal consists of a properly completed VA Form 9, Appeal to 
Board of Veterans' Appeals, or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  It should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  Id.

To be considered timely, a substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or within any extended 
time limits prescribed pursuant to a timely-filed request for 
extension of time.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§§ 20.302(b), 20.303.  If the claimant fails to file a 
substantive appeal in a timely manner, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 
Vet.App. 554, 556 (1993).  

In this instance, a rating decision was entered in May 1998, 
denying the veteran's claims for entitlement to service 
connection for hearing loss of the right and left ears.  On 
May 22, 1998, the RO mailed notice of the denial to the 
veteran.  A copy of the rating decision was furnished as an 
enclosure to the RO's letter, as was a VA Form 4107, Notice 
of Procedural and Appellate Rights, which explained the 
veteran's right to appeal.  

In response to the RO's May 1998 letter, the veteran on May 
17, 1999, submitted a notice of disagreement in which he 
specifically indicated that he was appealing the May 1998 
denial of his claims for service connection for hearing loss 
of the right and left ears.  That was followed by the RO's 
issuance of a statement of the case that was an attachment to 
the RO's letter, dated June 2, 1999.  A noted enclosure to 
that June 1999 letter was a VA Form 9, Appeal to the Board of 
Veterans' Appeals for the appellant to use in filing any 
substantive appeal.  

Received by the RO on August 9, 1999, was the veteran's 
request for a postponement of an RO hearing scheduled to 
occur later in August 1999.  In September 1999, the RO 
advised the veteran in writing that a timely substantive 
appeal had not been filed.  A follow-up telephone 
conversation between the veteran and RO personnel in 
September 1999 was to the effect that the veteran's spouse 
had read him the September 1999 letter.  The veteran 
responded that, if he had any further questions, he would 
call at a later date.  

Received by the RO in November 1999 was correspondence that 
the veteran had written to his U.S. Senator, indicating a 
desire to appeal the RO's September 1999 denial of the 
timeliness of appeal issue.  The veteran stated that no VA 
Form 9 was enclosed with the RO's June 1999 letter.  See 
38 C.F.R. § 19.30 (b) (2004). 

The record does not corroborate the assertion that the RO 
failed to enclose a VA Form 9 as an attachment to its June 
1999 letter, and as the veteran's own statement of non-
receipt is the only evidence to the contrary, the Board 
concludes that the presumption of administrative regularity 
has not been overcome in this instance.  Evans v. Brown, 9 
Vet.App. 273 (1996).  The record does not otherwise indicate 
that a timely substantive appeal was submitted with respect 
to the May 1998 denial.  As well, a timely request for an 
extension was not made by or on behalf of the veteran, nor 
are the provisions of 38 C.F.R. § 20.302(b) for application 
in this instance.  Simply put, as no additional evidence was 
received by the RO, following the issuance of the statement 
of the case in June 1999, within the time permitted to 
perfect an appeal, as would have required the RO to prepare 
and furnish a supplemental statement of the case and possibly 
extend the period within which to timely file the substantive 
appeal.  See 38 C.F.R. § 20.302(b); VAOPGCPREC 9-97, 62 Fed. 
Reg. 15567 (1997).  

In the absence of timely perfection of the appeal in 
question, the Board lacks jurisdiction to consider the merits 
of the claim.  Hence, it must be dismissed.  Roy.  




ORDER

A timely substantive appeal was not filed in connection with 
the rating decision of May 1998, denying the veteran's claims 
for service connection for hearing loss of the right and left 
ears.  The appeal is dismissed.  



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


